Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crane et al (US 2,307,392). The patent to Crane et al discloses a coupler (3) for a fluid transport system comprising a handle (9) being continuous around the coupler, the coupler having a first end and a second end, the handle having a nonconstant radius with respect to the central longitudinal axis of the coupler, the handle comprising a plurality of regions (8) being proximal the first end of the coupler, and a plurality of regions being distal the first end of the coupler. The handle further comprises a plurality of regions of reduced radius (at 8) and a plurality of regions (6) of greater radius with respect to the central longitudinal axis of the coupler; see Figures 1 and 5 and page 2, left col., lines 35-52.
     In particular regard to claim 18, the coupler further comprises a hub (1) and a plurality of extending members connecting the handle to the hub, each of the plurality of extending members (7) connecting .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent of Rybak (US 4,999,875) and the patent publication of Freeth (US 2014/0110616) are cited for the additional showing of valve handles having a non-constant radius.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEVIN L LEE/Primary Examiner, Art Unit 3753